       Case 3:21-cv-00269-TSH Document 1 Filed 01/12/21 Page 1 of 8




1      CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
2      Prathima Price, Esq., SBN 321378
       Dennis Price, Esq., SBN 279082
3      Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
4      (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
5
       Attorneys for Plaintiff
6
7
8                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
9
10     Scott Johnson                             Case No.
11               Plaintiff,
12                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
13                                               Of: Americans With Disabilities
       Grimmergas, Inc., a California            Act; Unruh Civil Rights Act
14     Corporation

15               Defendant.

16
17           Plaintiff Scott Johnson complains of Grimmergas, Inc., a California
18   Corporation, and alleges as follows:
19
20
       PARTIES:
21
       1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
22
     level C-5 quadriplegic. He cannot walk and also has significant manual
23
     dexterity impairments. He uses a wheelchair for mobility and has a specially
24
     equipped van.
25
       2. Defendant Grimmergas, Inc. owned the real property located at or
26
     about 43411 Grimmer Blvd, Fremont, California, in June 2019 and August
27
     2020.
28


                                            1

     Complaint
       Case 3:21-cv-00269-TSH Document 1 Filed 01/12/21 Page 2 of 8




1      3. Defendant Grimmergas, Inc. owns the real property located at or about
2    43411 Grimmer Blvd, Fremont, California, currently.
3      4. Defendant Grimmergas, Inc. owned Valero located at or about 43411
4    Grimmer Blvd, Fremont, California, in June 2019 and August 2020.
5      5. Defendant Grimmergas, Inc. owns Valero (“Gas Station”) located at or
6    about 43411 Grimmer Blvd, Fremont, California, currently.
7      6. Plaintiff does not know the true names of Defendants, their business
8    capacities, their ownership connection to the property and business, or their
9    relative responsibilities in causing the access violations herein complained of,
10   and alleges a joint venture and common enterprise by all such Defendants.
11   Plaintiff is informed and believes that each of the Defendants herein is
12   responsible in some capacity for the events herein alleged, or is a necessary
13   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
14   the true names, capacities, connections, and responsibilities of the Defendants
15   are ascertained.
16
17     JURISDICTION & VENUE:
18     7. The Court has subject matter jurisdiction over the action pursuant to 28
19   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
20   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
21     8. Pursuant to supplemental jurisdiction, an attendant and related cause
22   of action, arising from the same nucleus of operative facts and arising out of
23   the same transactions, is also brought under California’s Unruh Civil Rights
24   Act, which act expressly incorporates the Americans with Disabilities Act.
25     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
26   founded on the fact that the real property which is the subject of this action is
27   located in this district and that Plaintiff's cause of action arose in this district.
28


                                               2

     Complaint
       Case 3:21-cv-00269-TSH Document 1 Filed 01/12/21 Page 3 of 8




1      FACTUAL ALLEGATIONS:
2      10. Plaintiff went to the Gas Station in June 2019 and August 2020 with the
3    intention to avail himself of its goods or services motivated in part to
4    determine if the defendants comply with the disability access laws.
5      11. The Gas Station is a facility open to the public, a place of public
6    accommodation, and a business establishment.
7      12. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
8    to provide wheelchair accessible sales counters in conformance with the ADA
9    Standards as it relates to wheelchair users like the plaintiff.
10     13. The Gas Station provides sales counters to its customers but fails to
11   provide wheelchair accessible sales counters.
12     14. One problem that plaintiff encountered is that the sales counter at the
13   Gas Station store was 46 inches in height. Although there was a lowered flip
14   down writing surface, this was not used to conduct transactions. In fact, the
15   point-of-sale machine was kept at the higher counter near the edge. Plaintiff
16   necessarily had to conduct his transactions at the higher counter.
17     15. Plaintiff believes that there are other features of the sales counters that
18   likely fail to comply with the ADA Standards and seeks to have fully compliant
19   sales counters available for wheelchair users.
20     16. On information and belief the defendants currently fail to provide
21   wheelchair accessible sales counters.
22     17. Additionally, on the dates of the plaintiff’s visits, the defendants failed
23   to provide wheelchair accessible paths of travel in conformance with the ADA
24   Standards as it relates to wheelchair users like the plaintiff.
25     18. The Gas Station provides paths of travel to its customers but fails to
26   provide wheelchair accessible paths of travel.
27     19. A problem that plaintiff encountered is that the paths of travel inside the
28   Gas Station store were too narrow.


                                              3

     Complaint
       Case 3:21-cv-00269-TSH Document 1 Filed 01/12/21 Page 4 of 8




1      20. Plaintiff believes that there are other features of the paths of travel that
2    likely fail to comply with the ADA Standards and seeks to have fully compliant
3    paths of travel available for wheelchair users.
4      21. On information and belief the defendants currently fail to provide
5    wheelchair accessible paths of travel.
6      22. These barriers relate to and impact the plaintiff’s disability. Plaintiff
7    personally encountered these barriers.
8      23. As a wheelchair user, the plaintiff benefits from and is entitled to use
9    wheelchair accessible facilities. By failing to provide accessible facilities, the
10   defendants denied the plaintiff full and equal access.
11     24. The failure to provide accessible facilities created difficulty and
12   discomfort for the Plaintiff.
13     25. The defendants have failed to maintain in working and useable
14   conditions those features required to provide ready access to persons with
15   disabilities.
16     26. The barriers identified above are easily removed without much
17   difficulty or expense. They are the types of barriers identified by the
18   Department of Justice as presumably readily achievable to remove and, in fact,
19   these barriers are readily achievable to remove. Moreover, there are numerous
20   alternative accommodations that could be made to provide a greater level of
21   access if complete removal were not achievable.
22     27. Plaintiff will return to the Gas Station to avail himself of its goods or
23   services and to determine compliance with the disability access laws once it is
24   represented to him that the Gas Station and its facilities are accessible.
25   Plaintiff is currently deterred from doing so because of his knowledge of the
26   existing barriers and his uncertainty about the existence of yet other barriers
27   on the site. If the barriers are not removed, the plaintiff will face unlawful and
28   discriminatory barriers again.


                                              4

     Complaint
       Case 3:21-cv-00269-TSH Document 1 Filed 01/12/21 Page 5 of 8




1      28. Given the obvious and blatant nature of the barriers and violations
2    alleged herein, the plaintiff alleges, on information and belief, that there are
3    other violations and barriers on the site that relate to his disability. Plaintiff will
4    amend the complaint, to provide proper notice regarding the scope of this
5    lawsuit, once he conducts a site inspection. However, please be on notice that
6    the plaintiff seeks to have all barriers related to his disability remedied. See
7    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
8    encounters one barrier at a site, he can sue to have all barriers that relate to his
9    disability removed regardless of whether he personally encountered them).
10
11   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
12   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
13   Defendants.) (42 U.S.C. section 12101, et seq.)
14     29. Plaintiff re-pleads and incorporates by reference, as if fully set forth
15   again herein, the allegations contained in all prior paragraphs of this
16   complaint.
17     30. Under the ADA, it is an act of discrimination to fail to ensure that the
18   privileges, advantages, accommodations, facilities, goods and services of any
19   place of public accommodation is offered on a full and equal basis by anyone
20   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
21   § 12182(a). Discrimination is defined, inter alia, as follows:
22             a. A failure to make reasonable modifications in policies, practices,
23                or procedures, when such modifications are necessary to afford
24                goods,     services,     facilities,   privileges,    advantages,      or
25                accommodations to individuals with disabilities, unless the
26                accommodation would work a fundamental alteration of those
27                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
28             b. A failure to remove architectural barriers where such removal is


                                               5

     Complaint
       Case 3:21-cv-00269-TSH Document 1 Filed 01/12/21 Page 6 of 8




1                 readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
2                 defined by reference to the ADA Standards.
3             c. A failure to make alterations in such a manner that, to the
4                 maximum extent feasible, the altered portions of the facility are
5                 readily accessible to and usable by individuals with disabilities,
6                 including individuals who use wheelchairs or to ensure that, to the
7                 maximum extent feasible, the path of travel to the altered area and
8                 the bathrooms, telephones, and drinking fountains serving the
9                 altered area, are readily accessible to and usable by individuals
10                with disabilities. 42 U.S.C. § 12183(a)(2).
11     31. When a business provides facilities such as sales or transaction counters,
12   it must provide accessible sales or transaction counters.
13     32. Here, accessible sales or transaction counters have not been provided in
14   conformance with the ADA Standards.
15     33. When a business provides paths of travel, it must provide accessible
16   paths of travel.
17     34. Here, accessible paths of travel have not been provided in conformance
18   with the ADA Standards.
19     35. The Safe Harbor provisions of the 2010 Standards are not applicable
20   here because the conditions challenged in this lawsuit do not comply with the
21   1991 Standards.
22     36. A public accommodation must maintain in operable working condition
23   those features of its facilities and equipment that are required to be readily
24   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
25     37. Here, the failure to ensure that the accessible facilities were available
26   and ready to be used by the plaintiff is a violation of the law.
27
28   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL


                                             6

     Complaint
        Case 3:21-cv-00269-TSH Document 1 Filed 01/12/21 Page 7 of 8




1    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
2    Code § 51-53.)
3       38. Plaintiff repleads and incorporates by reference, as if fully set forth
4    again herein, the allegations contained in all prior paragraphs of this
5    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
6    that persons with disabilities are entitled to full and equal accommodations,
7    advantages, facilities, privileges, or services in all business establishment of
8    every kind whatsoever within the jurisdiction of the State of California. Cal.
9    Civ. Code §51(b).
10      39. The Unruh Act provides that a violation of the ADA is a violation of the
11   Unruh Act. Cal. Civ. Code, § 51(f).
12      40. Defendants’ acts and omissions, as herein alleged, have violated the
13   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
14   rights to full and equal use of the accommodations, advantages, facilities,
15   privileges, or services offered.
16      41. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
17   discomfort or embarrassment for the plaintiff, the defendants are also each
18   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
19   (c).)
20      42. Although the plaintiff encountered frustration and difficulty by facing
21   discriminatory barriers, even manifesting itself with minor and fleeting
22   physical symptoms, the plaintiff does not value this very modest physical
23   personal injury greater than the amount of the statutory damages.
24
25           PRAYER:
26           Wherefore, Plaintiff prays that this Court award damages and provide
27   relief as follows:
28


                                              7

     Complaint
       Case 3:21-cv-00269-TSH Document 1 Filed 01/12/21 Page 8 of 8




1        1. For injunctive relief, compelling Defendants to comply with the
2    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
3    plaintiff is not invoking section 55 of the California Civil Code and is not
4    seeking injunctive relief under the Disabled Persons Act at all.
5        2. Damages under the Unruh Civil Rights Act, which provides for actual
6    damages and a statutory minimum of $4,000 for each offense.
7        3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
8    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
9
10   Dated: January 5, 2021           CENTER FOR DISABILITY ACCESS
11
12
13
                                      By: _______________________
14
                                             Amanda Seabock, Esq.
15                                           Attorney for plaintiff
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            8

     Complaint
